     Nathan A. Finch (#031279)
 1
     Michael W. Thrall (#031172)
 2   Catalyst Legal Group, PLLC
     1820 East Ray Rd.
 3   Chandler, AZ 85225
     602.456.2233
 4
     Attorneys for Debtor
 5
                           UNITED STATES BANKRUPTCY COURT
 6                                DISTRICT OF ARIZONA

 7   In re:                                           Chapter 13 Proceedings
 8                                                    Case No. 2:18-bk-15444-BKM
     MONIC PITRE
 9                                                    MOTION FOR VOLUNTARY
                                                      DISMISSAL OF CHAPTER 13
10                                                    CASE
                                 Debtor
11

12

13
              NOW COMES, Debtor, through undersigned counsel, and moves this court for an
14
     order dismissing the above-entitled bankruptcy case pursuant to 11 U.S.C. §1307(b) and
15

16   LBR 1(q)(1).

17
              The above-entitled case was commenced by the filing of a voluntary petition under
18
     chapter 13 and has not been converted under 11 U.S.C. §§ 706, 1112, or 1208;
19

20            WHEREFORE, the Debtor requests this court grant the immediate dismissal of
21   this Chapter 13 Case
22
     SUBMITTED this 8th day of August 2019
23

24                                                            By: /s/ Nathan Finch
25
                                                              Nathan Finch
                                                              Attorney for Debtor



     Case 2:18-bk-15444-BKM                      1
                                   Doc 40 Filed 08/08/19  Entered 08/08/19 12:09:49         Desc
                                    Main Document    Page 1 of 2
 1
                                 CERTIFICATE OF SERVICE
 2
     Copy of the foregoing mailed this
 3   8th day of August, 2019 to:
 4
     Edward J. Maney,
 5   Chapter 13 Trustee
     101 N. First Ave., Suite 1775
 6
     Phoenix, AZ 85003
 7   courtecf@maney13trustee.com

 8   US Trustee
     Offices of the US Trustee
 9
     230 N First Ave., Ste. 204
10   Phoenix, AZ 85003
     USTPRegion14.PX.ECF@USDOJ.GOV
11

12
     By: /s/Roxanne Harris

13

14

15

16

17

18

19

20

21

22

23

24

25




     Case 2:18-bk-15444-BKM                   2
                                Doc 40 Filed 08/08/19  Entered 08/08/19 12:09:49   Desc
                                 Main Document    Page 2 of 2
